
	

113 S2139 IS: To amend the Internal Revenue Code of 1986 to extend the exclusion for small business stock, to provide incentives for small business high technology research investment, and for other purposes.
U.S. Senate
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2139
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2014
			Mr. Menendez (for himself and Mr. Toomey) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the exclusion for small business stock, to
			 provide incentives for small business high technology research investment,
			 and for other purposes.
	
	1.Permanent full exclusion applicable to qualified small business stock(a)In
			 generalParagraph (4) of section 1202(a) of the Internal Revenue
			 Code of 1986 is amended—(1)by striking
			 and before January 1, 2014, and(2)by striking
			 certain periods in 2010,
			 2011, 2012, and 2013 in the heading and inserting
			 certain periods after
			 2009.(b)Conforming
			 amendments(1)The heading for
			 section 1202 of the Internal Revenue Code of 1986 is amended by striking
			 partial.(2)The item relating
			 to section 1202 in the table of sections for part I of subchapter P of
			 chapter
			 1 of such Code is amended by striking Partial exclusion and
			 inserting Exclusion.(3)Section 1223(13)
			 of such Code is amended by striking 1202(a)(2),.(c)Increase in gross asset threshold(1)In generalParagraph (1) of section 1202(d) of the Internal Revenue Code of 1986 is amended by striking $50,000,000 each place it appears and inserting $150,000,000.(2)Adjustment for inflationSubsection (d) of section 1202 of such Code is amended by adding at the end the following new
			 paragraph:(4)Adjustment for inflationIn the case of any taxable year beginning after December 31, 2014, the $150,000,000 amount in
			 subparagraphs (A) and (B) of paragraph (1) shall be increased by an amount
			 equal to—(A)such dollar amount, multiplied by(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the
			 taxable year begins, by substituting calendar year 2013 for calendar year 1992 in subparagraph (B) thereof.If any amount as increased under the preceding sentence is not a multiple of $1,000, such amount
			 shall be rounded to the nearest multiple of $1,000..(d)Effective
			 dateThe amendments made by this section shall apply to stock
			 acquired after December 31, 2013.2.Exception from
			 passive loss rules for investments in high technology research small
			 business
			 pass-thru entities(a)In
			 generalSubsection (c) of section 469 of the Internal Revenue Code of 1986 is amended by redesignating
			 paragraphs (4) through (7) as paragraphs (5) through (8), respectively,
			 and by
			 inserting after paragraph (3) the following new paragraph:(4)High technology
				research activities(A)In
				generalThe term
				passive activity shall not include any qualified research activity of the taxpayer
				carried on by a high technology research small business pass-thru
				entity.(B)Treatment of losses and deductions(i)In generalLosses or deductions of a taxpayer relating to qualified research activities carried on by a high
			 technology research small business pass-thru entity shall not be treated
			 as losses or deductions, respectively, from a passive activity except as
			 provided in clause (ii) and subparagraph (C).(ii)LimitationClause (i) shall apply to losses and deductions of a taxpayer relating to a high technology small
			 business pass-thru entity for a taxable year only to the extent that the
			 aggregate losses and deductions of the taxpayer relating to qualified
			 research activities of such entity for such taxable year do not exceed the
			 portion of the taxpayer's adjusted basis in the taxpayer's ownership
			 interest in such entity that is attributable to money or other property
			 contributed—(I)in exchange for such ownership interest, and(II)specifically for use in connection with qualified research activities.For purposes of the preceding sentence, the taxpayer's basis shall not include any portion of such
			 basis which is attributable to an increase in a partner's share of the
			 liabilities of a partnership that is considered under section 752(a) as a
			 contribution of money.(C)Treatment of carryoversSubparagraph (B)(i) shall not apply to the portion of any loss or deduction that is carried over
			 under subsection (b) into a taxable year other than the taxable year in
			 which such loss or deduction arose.(D)Qualified research activityFor purposes of this paragraph, the term qualified research activity means any activity constituting qualified research (within the meaning of section 41(d)(1)(B) and
			 taking into account
				paragraphs (3) and (4) of section 41(d)) which involves a process
			 of experimentation.(E)High technology
				research small business pass-thru entityFor purposes of this
				paragraph, the term high technology research small business pass-thru
				entity means any domestic pass-thru entity for any taxable year
				if—(i)either—(I)more than 75
				percent of the entity’s expenditures (including salaries, rent and
			 overhead)
				for such taxable year are paid or incurred in connection with
			 qualified
				research (within the meaning of section 41(d)(1)(B), taking into
			 account
				paragraphs (3) and (4) of section 41(d)) that involves a process of
			 experimentation conducted by the entity, or(II)more than 50 percent of the entity’s
				expenditures for such taxable year constitute qualified research
			 expenses (as
				defined in section 41(b), but determined without regard to the
			 phrase 65
				percent of in paragraph (3)(A) thereof),(ii)such entity is a
				small business (within the meaning of section 41(b)(3)(D)(iii),
			 applied by
				substituting 250 for 500 in subclause (I)
				thereof), and(iii)at no time
				during the taxable year does the entity have aggregate gross assets
			 in excess
				of $150,000,000.(F)Provisions
				related to aggregate gross assets limitationFor purposes of this
				paragraph—(i)In
				generalExcept as otherwise provided in this subparagraph, the
				term aggregate gross assets has the meaning given such term in
				section 1202(d)(2).(ii)Exception for
				certain intangiblesAny section 197 intangible (as defined in
				section 197(d) and determined without regard to section 197(e))
			 which is used
				directly in connection with the research referred to in
			 subparagraph (E)(i)
				shall not be taken into account in determining aggregate gross
			 assets.(iii)Exception for
				certain follow-on investmentsCash from a sale of equity interests shall
				not be taken into account in determining aggregate gross assets if—(I)the aggregate
				gross assets of such entity (determined immediately after such sale
			 and without
				regard to this clause) do not exceed the sum of $150,000,000, plus
			 25 percent
				of the aggregate gross assets of such entity (determined
			 immediately before
				such sale and without regard to this clause), and(II)the aggregate
				gross assets of such entity (determined immediately before such
			 sale and
				without regard to this clause) do not exceed $150,000,000.Sales of
				equity interests which are part of the same plan or arrangement, or
			 which are
				carried out with the principal purpose of increasing the amount of
			 cash to
				which this clause applies (determined without regard to this
			 sentence), shall
				be treated as a single sale for purposes of this clause.(iv)Inflation
				adjustmentIn the case of any
				taxable year beginning after 2014, the $150,000,000 amount in
			 subparagraph
				(E)(iii) and subclauses (I) and (II) of clause (iii) shall each be
			 increased by
				an amount equal to—(I)such dollar
				amount, multiplied by(II)the cost of
				living adjustment determined under section 1(f)(3) for the calendar
			 year in
				which the taxable year begins determined by substituting calendar year
				2013 for calendar year 1992 in subparagraph (B)
				thereof.Any increase
				determined under the preceding sentence shall be rounded to the
			 nearest
				$100,000.(G)Capital
				expenditures taken into account for expenditures testAn
				expenditure shall not fail to be taken into account under
			 subparagraph (E)(i)
				merely because such expenditure is chargeable to capital account.(H)Pass-thru
				entityFor purposes of this paragraph, the term pass-thru
				entity means any partnership, S corporation, or other entity identified
				by the Secretary as a pass-thru entity for purposes of this
			 paragraph.(I)Aggregation
				rules(i)In generalAll persons treated as a single employer under subsection
				(a) or (b) of section 52, or subsection (m) or (o) of section 414,
			 shall be
				treated as a single entity for purposes of subparagraphs (E) and
				(F)(iii).(ii)Limitation where entity would not qualifyNo entity shall be treated as a high technology research small business pass-thru
				entity unless such entity qualifies as such both with and without
			 the application of clause (i).(J)Activities not
				engaged in for profit and economic substance rulesSection 183
				and the economic substance rules of section 7701(o) shall not apply
			 to disallow
				the losses, deductions, and credits of a high technology research
			 small
				business pass-thru entity solely as a result of losses incurred by
			 such
				entity..(b)Material
			 participation not requiredParagraph (5) of section 469(c) of
			 the Internal Revenue Code of 1986, as redesignated by subsection (a), is
			 amended by striking and
			 (3) in the heading and text and inserting , (3), and
			 (4).(c)Certain
			 research-Related deductions and credits of high technology research small
			 business pass-Thru entities allowed for purposes of determining
			 alternative
			 minimum tax(1)Deduction for
			 research and experimental expendituresParagraph (2) of section
			 56(b) of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new
			 subparagraph:(E)Exception for
				high technology research small business pass-thru entitiesIn the case of a high technology research
				small business pass-thru entity (as defined in section 469(c)(4)),
			 this
				paragraph shall not apply to any amount allowable as a deduction
			 under section
				174(a)..(2)Allowance of
			 certain research-related creditsSubparagraph (B) of section
			 38(c)(4) of such Code is amended by redesignating clauses (ii) through
			 (ix) as
			 clauses (iii) through (x), respectively, and by inserting after clause (i)
			 the
			 following new clause:(ii)the credits of an individual taxpayer determined under sections 41
				and 48D to the extent attributable to a high technology research
			 small business
				pass-thru entity (as defined in section
				469(c)(4)),.(d)Exception to
			 limitation on pass-Thru of research creditSubsection (g) of
			 section 41 of such Code is amended by adding at the end the following:
			 Paragraphs (2) and (4) shall not apply with respect to any high
			 technology research small business pass-thru entity (as defined in section
			 469(c)(4))..(e)Effective
			 dateThe amendments made by this section shall apply to losses and credits arising in taxable
			 years beginning on or after the date of the enactment of this Act.
			
